Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

    OJ COMMERCE LLC,

                          Plaintiff-Counterclaim
                          Defendant,
                                                           Case No. 0:20-cv-60214-WPD
    v.

    BEAZLEY USA SERVICES, INC.,

                          Defendant-Counterclaimant.


      DEFENDANT BEAZLEY USA SERVICES, INC.’S AMENDED ANSWER AND
    AFFIRMATIVE DEFENSES TO PLAINTIFF OJ COMMERCE LLC’S COMPLAINT,
             AND COUNTERCLAIM AGAINST OJ COMMERCE LLC

          Defendant Beazley USA Services, Inc. (“Beazley Services” or “Defendant”) provides the

   following amended answer (the “Answer”) to the Complaint filed by OJ Commerce LLC (“OJ

   Commerce” or “Plaintiff”). The responses in Defendant’s Answer are numbered to correspond

   with the paragraphs in the Complaint. The headings in this Answer reference the headings in the

   Complaint for convenience and do not constitute averments by Beazley Services. Beazley

   Services’s reference to the Complaint’s headings is not an admission or acknowledgment of their

   accuracy or relevance. Beazley Services denies all allegations in the Complaint except those

   specifically admitted below.

                                         INTRODUCTION

          1.     Beazley Services admits the allegations in Paragraph 1.

          2.     Beazley Services admits that it is a Delaware corporation with its principal place

   of business in Hartford County, Connecticut. Beazley Services otherwise denies the allegations

   in Paragraph 2.

          3.     Beazley Services admits the allegations in Paragraph 3.
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 2 of 23



           4.      The allegations in Paragraph 4 consist of a legal conclusion to which no response

   is required. To the extent a response is required, Beazley Services denies that the Circuit Court

   presently has subject-matter jurisdiction over this case, but admits that this Court has subject-

   matter jurisdiction.

           5.      The allegations in Paragraph 5 consist of a legal conclusion to which no response

   is required. To the extent a response is required, Beazley Services declines to dispute personal

   jurisdiction.

           6.      The allegations in Paragraph 6 consist of a legal conclusion to which no response

   is required. To the extent a response is required, Beazley Services admits that venue is proper in

   this Court.

                                                 FACTS

           7.      Beazley Services admits that Policy No. W20D68180201 (“2018-2019 Policy”),

   attached as Exhibit A, was issued to Plaintiff for the Policy Period from November 11, 2018 to

   November 11, 2019. Beazley Services otherwise denies the allegations in Paragraph 7.

           8.      Beazley Services admits that the 2018-2019 Policy provides specified coverage

   for Media Liability subject to a limit of liability of $3 million. The 2018-2019 Policy speaks for

   itself, and Beazley Services denies all allegations that are inconsistent with that document.

           9.      Beazley Services admits that the 2018-2019 Policy provides specified coverage

   for Media Liability, but denies that Plaintiff has characterized that coverage fully or fairly. The

   2018-2019 Policy speaks for itself, and Beazley Services denies all allegations that are

   inconsistent with that document.

           10.     Beazley Services admits that the 2018-2019 Policy provides specified coverage

   for Media Liability, but denies that Plaintiff has characterized that coverage fully or fairly. The




                                                     2
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 3 of 23



   2018-2019 Policy speaks for itself, and Beazley Services denies all allegations that are

   inconsistent with that document.

           11.      Beazley Services admits that Policy No. W20D68170101 (“2017-2018 Policy”),

   attached as Exhibit B, was issued to Plaintiff for the Policy Period from November 11, 2017 to

   November 11, 2018. Beazley Services otherwise denies the allegations in Paragraph 11.

           12.      The allegations in Paragraph 12 consist of a legal conclusion to which no

   response is required. To the extent a response is required, Beazley Services denies the

   allegations in Paragraph 12.

           13.      Beazley Services lacks knowledge or information sufficient to form a belief as to

   the allegations in Paragraph 13 and therefore denies the same.

                 COUNT I – BREACH OF POLICY AGREEMENT (GUIDECRAFT) 1

           14.      Beazley Services incorporates the foregoing paragraphs 1 to 13 by reference.

           15.      Beazley Services admits the allegations in Paragraph 15.

           16.      Beazley Services admits that Paragraph 16 attempts to characterize the Guidecraft

   Complaint, which speaks for itself, and Beazley Services denies all allegations that are

   inconsistent with that document.

           17.      The allegations in Paragraph 17 consist of a legal conclusion to which no

   response is required. To the extent a response is required, Beazley Services denies the

   allegations in Paragraph 17.

           18.      Beazley Services denies the allegations in Paragraph 18.




   1
    The Court’s order dated February 25, 2020 (ECF No. 11) dismissed Counts I and II from this litigation. Beazley
   has nonetheless preserved its responses to the allegations contained within Counts I and II and the associated
   affirmative defenses.


                                                           3
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 4 of 23



          19.     Beazley Services admits that Paragraph 19 attempts to characterize a letter dated

   on September 6, 2019, which speaks for itself. Beazley Services denies that the letter has been

   characterized fully or fairly, and denies all allegations that are inconsistent with that document.

   Beazley Services otherwise denies the allegations in Paragraph 19.

          20.     Beazley Services admits that Paragraph 20 attempts to characterize a letter dated

   on October 23, 2019 attached as Exhibit E, which speaks for itself. Beazley Services denies that

   the letter has been characterized fully or fairly, and denies all allegations that are inconsistent

   with that document. Beazley Services otherwise denies the allegations in Paragraph 20.

          The allegations in the WHEREFORE clause following Paragraph 20 consist of Plaintiff’s

   request for relief, and therefore no response is necessary. To the extent that a response is

   necessary, Defendant denies that Plaintiff is entitled to any relief whatsoever.

           COUNT II – BREACH OF 2018 POLICY AGREEMENT (GUIDECRAFT)

          21.     Beazley Services incorporates the foregoing paragraphs 14 to 20 by reference.

          22.     The allegations in Paragraph 22 consist of a request for relief to which no

   response is required. To the extent a response is required, Beazley Services denies the

   allegations in Paragraph 22.

          The allegations in the WHEREFORE clause following Paragraph 22 consist of Plaintiff’s

   request for relief, and therefore no response is necessary. To the extent that a response is

   necessary, Defendant denies that Plaintiff is entitled to any relief whatsoever.

                   COUNT III – BREACH OF POLICY AGREEMENT (NOCO)

          23.     Beazley Services incorporates the foregoing paragraphs 1 to 13 by reference.

          24.     Beazley Services admits the allegations in Paragraph 24.




                                                      4
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 5 of 23



           25.     Beazley Services admits that Paragraph 25 attempts to characterize the Noco

   Complaint, which speaks for itself, and Beazley Services denies all allegations that are

   inconsistent with that document.

           26.     The allegations in Paragraph 26 consist of a legal conclusion to which no

   response is required. To the extent a response is required, Beazley Services denies the

   allegations in Paragraph 26.

           27.     Beazley Services admits that a notice was provided concerning the Noco

   Complaint on or about December 2, 2019. Beazley Services denies all other allegations in

   Paragraph 27.

           28.     Beazley Services admits that Paragraph 28 attempts to characterize a letter dated

   on December 31, 2019 attached as Exhibit G, which speaks for itself. Beazley Services denies

   that the letter has been characterized fully or fairly, and denies all allegations that are

   inconsistent with that document. Beazley Services otherwise denies the allegations in Paragraph

   28.

           The allegations in the WHEREFORE clause following Paragraph 28 consist of Plaintiff’s

   request for relief, and therefore no response is necessary. To the extent that a response is

   necessary, Defendant denies that Plaintiff is entitled to any relief whatsoever.

                 COUNT IV – BREACH OF 2018 POLICY AGREEMENT (NOCO)

           29.     Beazley Services incorporates the foregoing paragraphs 23 to 28 by reference.

           30.     The allegations in Paragraph 30 consist of a request for relief to which no

   response is required. To the extent a response is required, Beazley Services denies the

   allegations in Paragraph 30.




                                                      5
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 6 of 23



          The allegations in the WHEREFORE clause following Paragraph 30 consist of Plaintiff’s

   request for relief, and therefore no response is necessary. To the extent that a response is

   necessary, Defendant denies that Plaintiff is entitled to any relief whatsoever.

                                     AFFIRMATIVE DEFENSES

          As separate and distinct defenses to the Complaint, and to each cause of action asserted

   against Beazley Services therein, Beazley Services, without conceding that it bears the burden of

   proof as to any of the defenses listed, and without admitting any of the allegations in the

   Complaint, asserts the following Affirmative Defenses.

                                 FIRST AFFIRMATIVE DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred by the express provisions of the insurance policies upon

   which they are allegedly predicated.

                                 THIRD AFFIRMATIVE DEFENSE

          Plaintiff’s claims under Counts I and III are barred because no insuring agreement is

   triggered in the 2018-2019 Policy.

                                FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims under Counts II and IV are barred because no insuring agreement is

   triggered in the 2017-2018 Policy.

                                 FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims under Counts I and III are barred because Defendant did not issue the

   2018-2019 Policy, and Defendant reserves the right to seek substitution of appropriate parties

   and/or their agents.




                                                    6
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 7 of 23



                                SIXTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims under Counts II and IV are barred because Defendant did not issue the

   2017-2018 Policy, and Defendant reserves the right to seek substitution of appropriate parties

   and/or their agents.

                              SEVENTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claim for coverage for the Guidecraft Complaint is barred because the

   Guidecraft Complaint is not a Claim first made during the period of the 2018-2019 Policy, as

   required by the Media Liability insuring agreement of the 2018-2019 Policy.

                               EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage for the Noco Complaint is barred because the Noco

   Complaint is not a Claim first made during the period of the 2018-2019 Policy, as required by

   the Media Liability insuring agreement of the 2018-2019 Policy.

                                NINTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage in the alternative for the Guidecraft Complaint is barred

   because timely notice of the Claim was not provided under the 2017-2018 Policy as required by

   Section X of the 2017-2018 Policy and Section I.D of the 2017-2018 Policy.

                                TENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage in the alternative for the Noco Complaint is barred because

   timely notice of the Claim was not provided under the 2017-2018 Policy as required by Section

   X of the 2017-2018 Policy and Section I.D of the 2017-2018 Policy.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage under Count I is barred because the Prior Known Acts

   exclusion applies.




                                                   7
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 8 of 23



                               TWELFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage under Count III is barred because the Prior Known Acts

   exclusion applies.

                              THIRTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage for the Guidecraft Complaint is barred to the extent it failed

   to provide notice of the Claim as soon as practicable in accordance with the terms and conditions

   of the 2018-2019 Policy.

                           FOURTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claim for coverage for the Noco Complaint is barred to the extent it failed to

   provide notice of the Claim as soon as practicable in accordance with the terms and conditions of

   the 2018-2019 Policy.

                              FIFTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage are barred to the extent that the amounts sought do not

   constitute covered Damages or Claims Expenses as defined by the 2018-2019 Policy and/or

   2017-2018 Policy.

                              SIXTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts I and/or III are barred to the extent that the

   Media-Related Exposures exclusion in the 2018-2019 Policy is applicable.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts II and/or IV are barred to the extent that

   Exclusion D of the 2017-2018 Policy is applicable.

                              EIGHTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts II and/or IV are barred to the extent that

   Exclusion R of the 2017-2018 Policy is applicable.



                                                    8
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 9 of 23



                            NINETEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts I and/or III are barred to the extent that the

   Trade Practices & Antitrust exclusion in the 2018-2019 Policy is applicable.

                             TWENTIETH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts II and/or IV are barred to the extent that

   Exclusion E of the 2017-2018 Policy is applicable.

                            TWENTY-FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts II and/or IV are barred to the extent that

   Exclusion F of the 2017-2018 Policy is applicable.

                           TWENTY-SECOND AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts I and/or III are barred to the extent that the

   Patent, Software Copyright, and Misappropriation of Information exclusion of the 2017-2018

   Policy is applicable.

                           TWENTY-THIRD AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts II and/or IV are barred to the extent that

   Exclusion M of the 2017-2018 Policy is applicable.

                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts I and/or III are barred to the extent that the

   Criminal, Intentional or Fraudulent Acts exclusion is applicable.

                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims for coverage under Counts II and/or IV are barred to the extent that

   Exclusion L of the 2017-2018 Policy is applicable.




                                                    9
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 10 of 23



                            TWENTY-SIXTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims for coverage are barred to the extent that it failed to comply with any

   conditions precedent to coverage.

                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims for coverage are barred to the extent that it failed to comply with the

   Assistance and Cooperation provision of the 2018-2019 Policy and/or Section XI of the 2017-

   2018 Policy.

                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims for coverage are barred to the extent that the Other Insurance provision

   of the 2018-2019 Policy and/or the 2017-2018 Policy is applicable.

                           TWENTY-NINTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims for coverage are barred to the extent that subrogation rights were

   impaired under the 2018-2019 Policy and/or the 2017-2018 Policy.

                               THIRTIETH AFFIRMATIVE DEFENSE

           Plaintiff’s claims for coverage are barred to the extent that it failed to comply with the

   Defense of Claims provision of the 2018-2019 Policy and/or Section II of the 2017-2018 Policy.

                             THIRTY-FIRST AFFIRMATIVE DEFENSE

           Plaintiff’s claims for coverage are barred to the extent that it failed to comply with the

   Action Against the Underwriters provision of the 2018-2019 Policy and/or Section XIV of the

   2017-2018 Policy.

                           THIRTY-SECOND AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred to the extent that it has not satisfied the applicable

   retention(s).




                                                     10
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 11 of 23



                           THIRTY-THIRD AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred to the extent that it failed to mitigate damages.

                         THIRTY-FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are or may be barred in whole or in part by the doctrines of laches,

   waiver, estoppel, or unclean hands.

                                                   *    *   *

          Beazley Services reserves the right to interpose any and all defenses which may be

   applicable to this action as they become available or apparent, or as they may be established

   during discovery and by the evidence in this case. Beazley Services reserves the right to amend

   the foregoing Answer and Affirmative Defenses.


                                           JURY DEMAND

          Beazley Services demands a trial by jury of twelve for all issues so triable.

                                         COUNTERCLAIM

          Beazley USA Services, Inc. (“Beazley Services”) for its Counterclaim against OJ

   Commerce LLC (“OJ Commerce”), upon knowledge, information, and belief, alleges as follows:

                                    NATURE OF THE ACTION
          1.      Beazley Services brings this Counterclaim pursuant to 28 U.S.C. §§ 2201 and

   2202 for a declaratory judgment that it has no obligations under either Beazley Breach Response

   Policy No. W20D68180201 issued to OJ Commerce for the Policy Period of November 11, 2018

   to November 11, 2019 (the “2018-19 Policy”) or Beazley Breach Response Policy No.

   W20D68170101 issued for the Policy Period from November 11, 2017 to November 11, 2018

   (the “2017-18 Policy,” and together with the 2018-19 Policy, the “Policies”) in connection with

   two claims for coverage—the Guidecraft Claim and the Noco Claim (as defined below).




                                                   11
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 12 of 23



           2.      On January 14, 2020, OJ Commerce brought suit against Beazley Services

   alleging that Beazley Services had breached certain obligations under the 2018-19 Policy, or in

   the alternative, under the 2017-18 Policy, allegedly owed to OJ Commerce with respect to the

   Guidecraft Claim and the Noco Claim.

           3.      However, Beazley Services is not a party to the 2018-19 Policy or the 2017-18

   Policy. Accordingly, it has no obligation whatsoever to provide coverage for the Guidecraft

   Claim or the Noco Claim.

           4.      In any event, the Guidecraft Claim and the Noco Claim are not covered under the

   2018-19 Policy or the 2017-18 Policy. Both the 2018-19 Policy and the 2017-18 Policy afford

   specified coverage for Claims first made during the applicable Policy Period and noticed during

   the applicable notice period. The Guidecraft Claim and the Noco Claim were both first made

   before the 2018-19 Policy incepted. And, OJ Commerce did not provide notice during the notice

   period of the 2017-18 Policy. For at least these reasons, no coverage is available for either the

   Guidecraft Claim or the Noco Claim under either of the Policies.

           5.      Beazley Services brings this counterclaim to seek a declaration concerning its

   rights and obligations with respect to the Guidecraft Claim and the Noco Claim.

                                               PARTIES
           6.      Counterclaimant Beazley Services is a Delaware corporation with its principal

   place of business in the State of Connecticut.

           7.      Counterclaim-Defendant OJ Commerce is a limited liability company with its

   principal place of business in Broward County, Florida. OJ Commerce’s sole member is a

   citizen of the state of Florida.




                                                    12
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 13 of 23



                                     JURISDICTION AND VENUE

            8.     Jurisdiction for this action is based on 28 U.S.C. § 1332. This is an action for

   declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202. An actual controversy exists

   between Beazley Services and OJ Commerce because OJ Commerce has asserted that Beazley

   Services has certain obligations to provide coverage for the Guidecraft Claim and the Noco

   Claim.

            9.     Complete diversity of citizenship exists between Beazley Services on the one

   hand and OJ Commerce on the other, and the amount in controversy exceeds $75,000, exclusive

   of interest and costs.

          10.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) in that OJ Commerce resides

   in this District. Venue is also proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part

   of the events giving rise to the matters at issue in this action occurred in this District.

                                      FACTUAL ALLEGATIONS

                                            The 2018-19 Policy

            11.    The 2018-19 Policy was issued to OJ Commerce for the period of November 11,

   2018 to November 11, 2019. It affords specified coverage under various insuring agreements,

   including a Media Liability insuring agreement subject to a limit of liability of $3 million each

   Claim and in the aggregate and a $25,000 each-Claim retention. A true and correct copy of the

   2018-19 Policy is attached as Exhibit A.

            12.    The Media Liability insuring agreement of the 2018-19 Policy affords specified

   coverage for “Damages and Claims Expenses, which the Insured is legally obligated to pay




                                                      13
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 14 of 23



   because of any Claim first made against any Insured during the Policy Period for Media

   Liability.”2

            13.      OJ Commerce has sought coverage only under the Media Liability insuring

   agreement of the 2018-19 Policy and no other insuring agreement.

            14.      “Claim” is defined to mean, among other things, “a written demand received by

   any Insured for money or services, or any non-monetary or injunctive relief, including the

   service of a suit or institution of arbitration proceedings.” The definition of Claim also provides

   that “Multiple Claims arising from the same or a series of related, repeated or continuing acts,

   errors, omissions or events will be considered a single Claim for the purposes of this Policy. All

   such Claims will be deemed to have been made at the time of the first such Claim.”

                                                 The 2017-18 Policy

            15.      The 2017-18 Policy was issued to OJ Commerce for the period of November 11,

   2017 to November 11, 2018. It affords specified coverage under various insuring agreements,

   including a Website Media Content Liability insuring agreement subject to a limit of liability of

   $3 million each Claim and in the aggregate and a $25,000 each-Claim retention. A true and

   correct copy of the 2017-18 Policy is attached as Exhibit B.

            16.      The Website Media Content Liability insuring agreement of the 2017-18 Policy

   affords specified coverage for Damages and Claims Expenses which an Insured becomes legally

   obligated to pay for certain Claims, but only when those Claims are “reported in writing to

   [Beazley] during the Policy Period or as otherwise provided in Clause X. of this Policy.”

            17.      OJ Commerce has sought coverage only under the Website Media Content

   Liability insuring agreement of the 2017-18 Policy and no other insuring agreement.


   2
    Capitalized terms appearing in policy language are defined in the applicable policy referenced in this
   Counterclaim.


                                                            14
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 15 of 23



          18.     Clause X of the 2017-18 Policy provides in relevant part as follows:

                  If any Claim is made against the Insured, the Insured shall forward
                  as soon as practicable to [Beazley] through persons named in Item
                  9.(a) of the Declarations written notice of such Claim in the form
                  of a telecopy, email or express or certified mail together with every
                  demand, notice, summons or other process received by the Insured
                  or the Insured’s representative. In no event shall [Beazley] be
                  given notice of a Claim later than the end of the Policy Period, the
                  end of the Optional Extension Period (if applicable), or sixty (60)
                  days after the expiration date of the Policy Period.

          19.     Item 9(a) of the Declarations provides that notice of Claims is to be directed to

   “Beazley Group, Attn: TMB Claims Group, 1270 Avenue of the Americas, 12th Floor, New

   York, NY 10020, Email: bbr.claims@beazley.com.”

          20.     OJ Commerce did not purchase the Optional Extension Period provided for in

   Clause IX of the 2017-18 Policy.

                                         The Guidecraft Claim

          21.     On September 19, 2018, Guidecraft, Inc. (“Guidecraft”) filed a civil lawsuit

   against OJ Commerce, among others, in the U.S. District Court for the Western District of

   Pennsylvania styled Guidecraft, Inc. v. OJCommerce, LLC, et al., 2:18‐cv‐1247 (the “Original

   Guidecraft Action”).

          22.     OJ Commerce received the complaint in the Original Guidecraft Action no later

   than October 11, 2018, when it waived service of the complaint.

          23.     In the Original Guidecraft Action, Guidecraft alleged that OJ Commerce

   infringed the “Kitchen Helper” mark purportedly held by the plaintiff, and that it sold inferior

   “knock-off” versions of the Guidecraft “Kitchen Helper,” Step‐Up, and High‐Rise Step‐Up

   children’s stools.

          24.     The Original Guidecraft Action was dismissed on June 5, 2019. The

   corresponding order of the Court overseeing the Original Guidecraft Action concluded that the


                                                   15
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 16 of 23



   Court lacked personal jurisdiction over OJ Commerce. The order noted that Guidecraft had

   “ample time to refile the case in the Southern District of New York” if it chose to do so.

          25.     About one week later, Guidecraft did refile the case in the Southern District of

   New York in an action styled Guidecraft, Inc. v. OJ Commerce LLC, 7:19-cv-00529 (S.D.N.Y.)

   (the “Refiled Guidecraft Action”).

          26.     Guidecraft’s allegations in the Refiled Guidecraft Action were substantially

   similar to its allegations in the Original Guidecraft Action. In both cases, Guidecraft alleged that

   that OJ Commerce infringed the “Kitchen Helper” mark purportedly held by the plaintiff, and

   that it sold inferior “knock-off” versions of the Guidecraft “Kitchen Helper,” Step‐Up, and High‐

   Rise Step‐Up children’s stools. Guidecraft pled comparable causes of action in both cases.

          27.     On or about September 19, 2019, with the consent of Guidecraft, the Refiled

   Guidecraft Action was transferred to this District and given the case number 19-cv-62344-AHS.

          28.     On or about January 31, 2020, the Refiled Guidecraft Action was dismissed

   without prejudice at the request of Guidecraft.

          29.     The Original Guidecraft Action and the Refiled Guidecraft Action are both civil

   lawsuits that arise from the same or a series of related, repeated or continuing acts, errors,

   omissions or events, and therefore constitute a single Claim under the 2018-19 Policy. As

   provided for in the 2018-19 Policy, that Claim was first made no later than October 11, 2018, the

   date that OJ Commerce waived service of the complaint in the Original Guidecraft Action.

   Accordingly, the Claim was first made before the 2018-19 Policy’s inception date on September

   11, 2018.




                                                     16
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 17 of 23



          30.      Because the Guidecraft Claim was first made before the 2018-19 Policy incepted,

   no coverage is available for either the Original Guidecraft Action or the Refiled Guidecraft

   Action under the 2018-19 Policy.

          31.      OJ Commerce waited until July 16, 2019 to provide notice of the Refiled

   Guidecraft Action, and it did not provide any notice of the Original Guidecraft Action until

   months later.

          32.       Because OJ Commerce (or any other Insured) did not provide any notice of the

   Guidecraft Claim within sixty days of September 11, 2018, the date the 2017-18 Policy expired,

   no coverage is available for the Guidecraft Claim under the 2017-18 Policy.

                                            The Noco Claim

          33.      On October 2, 2019, The Noco Company (“Noco”) filed a civil lawsuit against OJ

   Commerce, among others, in the U.S. District Court for the Southern District of New York

   styled Noco Co. v. OJCommerce LLC, et al., 7:19-cv-05529 (the “Noco Action”).

          34.      The Noco Action alleges that OJ Commerce infringed on Noco’s intellectual

   property rights by selling certain of Noco’s products without Noco’s consent.

          35.      The complaint in the Noco Action attaches a letter that Noco sent via email and

   certified mail to OJ Commerce dated May 29, 2018 (the “Noco Demand Letter”).

          36.      The Noco Demand Letter demands that OJ Commerce either (a) confirm that it

   will abide by certain of Noco’s requirements when selling products, or (b) sign an attached

   settlement agreement. The settlement agreement would have required OJCommerce to confirm

   that it “listed NOCO PRODUCTS for sale and infringed upon the NOCO IP,” and that to the

   extent OJCommerce further sold Noco products, OJCommerce would reimburse Noco for

   Noco’s costs to enforce the settlement agreement. The Demand Letter asserts that failure to elect

   either option “may result in additional legal action.”


                                                    17
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 18 of 23



          37.       The Noco Demand Letter is a written demand received by any Insured for money

   or services, or any non-monetary or injunctive relief, and is therefore a Claim, as is the Noco

   Action. The Noco Demand Letter and Noco Action arise from the same or a series of related,

   repeated or continuing acts, errors, omissions or events and are therefore a single Claim deemed

   made at the time of the Noco Demand Letter, the first such Claim.

          38.       The Noco Demand Letter was received prior to November 11, 2018 and therefore

   constitutes a Claim made prior to the period of the 2018-19 Policy.

          39.       Because the Noco Claim was first made before the 2018-19 Policy incepted, no

   coverage is available for the Noco Action or the Noco Demand Letter under the 2018-19 Policy.

          40.       OJ Commerce waited until December 2, 2019 to provide notice of the Noco

   Action, and it did not provide any notice of the Noco Demand Letter.

          41.       Because OJ Commerce (or any other Insured) did not provide any notice of the

   Noco Claim within sixty days of September 11, 2018, the date the 2017-18 Policy expired, no

   coverage is available for the Noco Claim under the 2017-18 Policy.

                                                COUNT I
                    Declaratory Judgment – Guidecraft Claim under 2018-19 Policy

          42.       Beazley Services repeats and incorporates by reference the allegations in the

   preceding paragraphs.

          43.       Under the only insuring agreement that OJ Commerce has cited as a basis to

   trigger coverage, the 2018-19 Policy affords specified coverage for Damages and Claims

   Expenses which an Insured becomes legally obligated to pay for Claims first made during the

   Policy Period.




                                                    18
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 19 of 23



          44.     Beazley Services did not issue the 2018-19 Policy and is not a party to the

   contract. Beazley Services is therefore entitled to a judgment that it has no obligation to provide

   coverage for the Guidecraft Claim, whether for Damages, Claims Expenses, or otherwise.

          45.     Moreover, the Guidecraft Claim was first made prior to the inception of the 2018-

   19 Policy. Because the Guidecraft Claim is not first made during the Policy Period of the 2018-

   19 Policy, no coverage is available for the Guidecraft Claim. For this additional reason, Beazley

   Services is therefore entitled to a judgment that it has no obligation to provide coverage for the

   Guidecraft Claim under the 2018-19 Policy, whether for Damages, Claims Expenses, or

   otherwise.

          46.     Additional terms and conditions may serve to bar or limit coverage for the

   Guidecraft Claim, and Beazley Services reserves the right to assert additional reasons precluding

   coverage for the Guidecraft Claim under 2018-19 Policy.

          47.     Accordingly, Beazley Services is entitled to a declaration that it has no obligation

   to afford, and OJ Commerce is not entitled to, coverage for the Guidecraft Claim under the 2018-

   19 Policy, whether for Damages, Claims Expenses, or otherwise.

                                               COUNT II
                  Declaratory Judgment – Guidecraft Claim under 2017-18 Policy

          48.     Beazley Services repeats and incorporates by reference the allegations in the

   preceding paragraphs.

          49.     Under the only insuring agreement that OJ Commerce has cited as a basis to

   trigger coverage, the 2017-18 Policy affords specified coverage for Damages and Claims

   Expenses which an Insured becomes legally obligated to pay for Claims first made during the

   Policy Period and reported in writing to Beazley during the Policy Period or as otherwise

   provided in Clause X. of the 2017-18 Policy.


                                                    19
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 20 of 23



          50.       Beazley Services did not issue the 2017-18 Policy and is not a party to the

   contract. Beazley Services is therefore entitled to a judgment that it has no obligation to provide

   coverage for the Guidecraft Claim, whether for Damages, Claims Expenses, or otherwise.

          51.       Moreover, OJ Commerce (or any other Insured) did not provide notice of the

   Guidecraft Claim within sixty days after expiration of the Policy Period of the 2017-18 Policy.

   For this additional reason, Beazley Services is therefore entitled to a judgment that it has no

   obligation to provide coverage for the Guidecraft Claim under the 2017-18 Policy, whether for

   Damages, Claims Expenses, or otherwise.

          52.       Additional terms and conditions may serve to bar or limit coverage for the

   Guidecraft Claim, and Beazley Services reserves the right to assert additional reasons precluding

   coverage for the Guidecraft Claim under the 2017-18 Policy.

          53.       Accordingly, Beazley Services is entitled to a declaration that it has no obligation

   to afford, and OJ Commerce is not entitled to, coverage for the Guidecraft Claim under the 2017-

   18 Policy, whether for Damages, Claims Expenses, or otherwise.

                                                COUNT III
                      Declaratory Judgment – Noco Claim under 2018-19 Policy

          54.       Beazley Services repeats and incorporates by reference the allegations in the

   preceding paragraphs.

          55.       Under the only insuring agreement that OJ Commerce has cited as a basis to

   trigger coverage, the 2018-19 Policy affords specified coverage for Damages and Claims

   Expenses which an Insured becomes legally obligated to pay for Claims first made during the

   Policy Period.




                                                     20
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 21 of 23



          56.     Beazley Services did not issue the 2018-19 Policy and is not a party to the

   contract. Beazley Services is therefore entitled to a judgment that it has no obligation to provide

   coverage for the Noco Claim, whether for Damages, Claims Expenses, or otherwise.

          57.     Moreover, the Noco Claim was first made prior to the inception of the 2018-19

   Policy. Because the Noco Claim is not first made during the Policy Period of the 2018-19

   Policy, no coverage is available for the Noco Claim. For this additional reason, Beazley Services

   is therefore entitled to a judgment that it has no obligation to provide coverage for the Noco

   Claim under the 2018-19 Policy, whether for Damages, Claims Expenses, or otherwise.

          58.     Additional terms and conditions may serve to bar or limit coverage for the Noco

   Claim, and Beazley Services reserves the right to assert additional reasons precluding coverage

   for the Noco Claim under the 2018-19 Policy.

          59.     Accordingly, Beazley Services is entitled to a declaration that it has no obligation

   to afford, and OJ Commerce is not entitled to, coverage for the Noco Claim under the 2018-19

   Policy, whether for Damages, Claims Expenses, or otherwise.

                                              COUNT IV
                     Declaratory Judgment – Noco Claim under 2017-18 Policy

          60.     Beazley Services repeats and incorporates by reference the allegations in the

   preceding paragraphs.

          61.     Under the only insuring agreement that OJ Commerce has cited as a basis to

   trigger coverage, the 2017-18 Policy affords specified coverage for Damages and Claims

   Expenses which an Insured becomes legally obligated to pay for Claims first made during the

   Policy Period and reported in writing to Beazley during the Policy Period or as otherwise

   provided in Clause X. of the 2017-18 Policy.




                                                   21
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 22 of 23



          62.     Beazley Services did not issue the 2017-18 Policy and is not a party to the

   contract. Beazley Services is therefore entitled to a judgment that it has no obligation to provide

   coverage for the Noco Claim, whether for Damages, Claims Expenses, or otherwise.

          63.     Moreover, OJ Commerce (or any other Insured) did not provide notice of the

   Noco Claim within sixty days after expiration of the Policy Period of the 2017-18 Policy. For

   this additional reason, Beazley Services is therefore entitled to a judgment that it has no

   obligation to provide coverage for the Noco Claim under the 2017-18 Policy, whether for

   Damages, Claims Expenses, or otherwise.

          64.     Additional terms and conditions may serve to bar or limit coverage for the Noco

   Claim, and Beazley Services reserves the right to assert additional reasons precluding coverage

   for the Noco Claim under the 2017-18 Policy..

          65.     Accordingly, Beazley Services is entitled to a declaration that it has no obligation

   to afford, and OJ Commerce is not entitled to, coverage for the Noco Claim under the 2017-18

   Policy, whether for Damages, Claims Expenses, or otherwise.



          WHEREFORE, Counterclaimant Beazley Services requests that the Court enter

   judgment in its favor as follows:

                  A.      Declaring that it has no obligation to afford coverage for the Guidecraft

   Claim under the 2018-19 Policy, whether for Damages, Claims Expenses, or otherwise;

                  B.      Declaring that it has no obligation to afford coverage for the Guidecraft

   Claim under the 2017-18 Policy, whether for Damages, Claims Expenses, or otherwise;

                  C.      Declaring that it has no obligation to afford coverage for the Noco Claim

   under the 2018-19 Policy, whether for Damages, Claims Expenses, or otherwise;




                                                    22
Case 0:20-cv-60214-WPD Document 13 Entered on FLSD Docket 02/27/2020 Page 23 of 23



                  D.     Declaring that it has no obligation to afford coverage for the Noco Claim

   under the 2017-18 Policy, whether for Damages, Claims Expenses, or otherwise;

                  E.     Awarding Beazley Services such additional declaratory and other relief as

   shall be found to be just and proper under the circumstances.



                                                Respectfully submitted on February 27, 2020:

                                                     /s/ Charles C. Lemley
                                                     Charles C. Lemley
                                                     Florida Bar No. 00163
                                                     WILEY REIN LLP
                                                     1776 K Street, NW
                                                     Washington, D.C. 20006
                                                     (202) 719-7000
                                                     clemley@wiley.law


                                                     Counsel for Defendant Beazley USA Services,
                                                     Inc.




                                                  23
